Citation Nr: 0032882	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  97-33 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease and/or gastroesophageal reflux disease.  

2.  Entitlement to service connection for an acquired 
psychiatric disability as secondary to the veteran's service-
connected bilateral knee disability. 

3.  Entitlement to increased evaluations for the veteran's 
right and left knee disabilities, each currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1977.  Service connection for bilateral knee disabilities, 
rated as noncompensable, was established on separation. 

In February 1997 the veteran filed a claim for higher 
ratings.  By rating action dated in April 1997 the Department 
of Veterans Affairs (VA) Regional Office, St. Paul, 
Minnesota, increased the evaluations for the veteran's right 
and left knee disabilities from zero percent to 10 percent 
each effective February 28, 1997.  The veteran disagreed with 
the decisions.  In a June 1997 rating action the regional 
office denied entitlement to service connection for peptic 
ulcer disease as secondary to the medication taken for the 
veteran's service-connected bilateral knee condition.  In an 
October 1997 rating action the regional office confirmed and 
continued 10 percent evaluations for the veteran's knee 
disabilities.  The denial of service connection for peptic 
ulcer disease was confirmed and continued.  The regional 
office denied entitlement to service connection for a hiatal 
hernia and an acquired psychiatric disability.  The veteran 
disagreed with the denials of service connection for the 
hiatal hernia and psychiatric disability.  In June 1998 the 
veteran testified at a hearing at the regional office before 
a hearing officer.  During the hearing he withdrew the claim 
for service connection for a hiatal hernia.  Thus, that issue 
is withdrawn and is not in an appellate status.  38 C.F.R. 
§ 20.204.  
In December 1998 the hearing officer increased the evaluation 
for the right knee condition from 10 percent to 20 percent 
effective February 28, 1997.  The hearing officer confirmed 
and continued the 10 percent evaluation for the left knee 
disability.  In an April 2000 rating action the evaluation 
for the veteran's left knee condition was increased from 10 
percent to 20 percent effective February 28, 1997. The case 
is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service medical records do not reflect the 
presence of a gastrointestinal disability or an acquired 
psychiatric disability.  

3.  Peptic ulcer disease and gastroesophageal reflux disease 
were considered as  medical diagnoses many years after the 
veteran's service, but such chronic disabilities have not 
been confirmed.  He does not currently have either 
disability.  

4.  An acquired psychiatric disability, major depression, was 
initially diagnosed many years following the veteran's 
separation from military service.  Other established 
psychiatric conditions include cannabis dependence and a 
personality disorder.  

5.  The veteran's acquired psychiatric disability is not 
proximately due to or the result of the veteran's service-
connected knee disabilities.  His acquired psychiatric 
disability has been minimally increased in severity as a 
result of the knee disabilities.  

6.  The veteran's knees have a full range of motion, and no 
medically confirmed instability.  He complains of pain 
involving the knees.  

7.  The veteran's knee conditions are each productive of no 
more than moderate functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran does not have peptic ulcer disease or 
gastroesophageal reflux disease for which service connection 
may be established, either on a direct basis or as secondary 
to the veteran's service-connected bilateral knee condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

2.  Service connection for an acquired psychiatric disability 
on a direct or presumptive basis is not in order.  Service 
connection for the veteran's personality disorder or cannabis 
abuse is not in order.  Service connection for an acquired 
psychiatric disability to the limited extent that the 
condition has been aggravated as the result of the veteran's 
service-connected knee conditions is in order.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.301, 3.303(c), 
3.307, 3.309, 3.310. (2000).

3.  Entitlement to evaluations in excess of 20 percent each 
for the veteran's right and left knee disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Code 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in connection with the veteran's 
claims, the regional office obtained all relevant medical 
records, and also furnished the veteran VA examinations.  The 
veteran has not asserted that the evidence of record is 
incomplete.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096,___, (2000), (to be codified at 
38 U.S.C.§§  5103 and 5103A). 


I.  The Claim for Service Connection For 
Peptic Ulcer Disease and/or 
Gastroesophageal Reflux Disease

The veteran's service medical records do not reflect any 
complaints or findings regarding a gastrointestinal 
disability.  

In April 1997 the veteran submitted a claim for service 
connection for peptic ulcer disease as secondary to the 
medication taken for his service-connected bilateral knee 
condition.  

The regional office later received private medical records 
reflecting that the veteran was observed and treated in 1995 
for gastrointestinal complaints.  In October 1995 the 
assessment was hyperacidity syndrome.  In November 1995 the 
assessment was abdominal pain, most likely gastroesophageal 
reflux disease.  Ulcer disease could not be ruled out.  The 
veteran was afforded an upper gastrointestinal X-ray series 
in November 1995.  There was a small hiatal hernia without 
significant gastroesophageal reflux noted.  The esophagus was 
otherwise normal.  The stomach appeared normal.  There was 
nonspecific thickening of the folds in the distal duodenal 
bulb and post bulbar duodenum.  There was no definite ulcer 
crater identified.  The impressions were small sliding type 
hiatal hernia, nonspecific fold thickening in the duodenal 
bulb, and post bulbar duodenum compatible with duodenitis.  

The veteran was afforded a VA gastrointestinal examination in 
May 1997.  He stated that he had indigestion and heartburn 
constantly every day.  The veteran stated that his stomach 
was sensitive to Ibuprofen.  On examination of the abdomen 
there were no organomegaly, masses or tenderness.  Bowel 
sounds were normal.  A double contrast upper gastrointestinal 
X-ray study was performed.  The esophagus, stomach, duodenal 
bulb, and sweep were normal in appearance.  No 
gastroesophageal reflux was seen.  The examiner stated that 
the current evidence did not establish a diagnosis of ulcers.  

During the June 1998 regional office hearing, the veteran 
related that in 1979 he had been placed on anti-inflammatory 
medication for his knees, and the medication affected his 
stomach.  

The veteran was again afforded a VA gastrointestinal 
examination in July 1998.  He stated that he had been given 
Motrin for his knees during service.  The knee pain did 
improve with the Motrin, but while he was taking that 
medication he developed significant gastrointestinal problems 
that required medication.  He stopped the Motrin 2 years 
prior to the examination, and had not had any difficulty with 
his stomach since that time.  He had never been definitely 
diagnosed as having an ulcer, but had had gastritis.  

On examination the abdomen was soft, without any tenderness 
or organomegaly.  Bowel sounds were normal.  The assessments 
included history of hiatal hernia/reflux.  According to the 
veteran, ever since he discontinued his nonsteroidal anti-
inflammatory medication two years previously, he had not had 
any further difficulty with his stomach.  He was currently 
taking Tagamet.  That apparently was controlling his symptoms 
as long as he stayed off Motrin.  The examiner confirmed that 
the veteran's stomach had been aggravated by Motrin therapy.  
However, he concluded that as long as the veteran did not 
take the Motrin he did not have any stomach problems.  Since 
the veteran was asymptomatic, he saw no reason to perform 
another upper gastrointestinal X-ray series.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and peptic ulcer disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the veteran's service medical records do not 
reflect any complaints or findings regarding a 
gastrointestinal disability.  Gastrointestinal symptoms 
consistent with peptic ulcer disease and gastroesophageal 
reflux disease, were initially medically reported many years 
following the veteran's separation from military service.  It 
has been generally recognized that the veteran did have 
gastric distress while he was on a specific pain medication 
for his knees.  However, the recent upper gastrointestinal 
X-ray series have not demonstrated the presence of an ulcer 
crater.  The X-ray studies have also not disclosed the 
current presence of any gastroesophageal reflux.  When the 
veteran was afforded the VA gastrointestinal examination in 
July 1998 he confirmed that since he had stopped taking 
Motrin for his service-connected bilateral knee condition he 
had not had any further problems with his stomach.  In 
essence, his symptoms, which were never confirmed on studies 
conducted, constitute an acute condition and not a chronic 
disability.  Accordingly, in the absence of any current 
gastrointestinal pathology establishing the presence of 
chronic disability which can be related to the use of 
medication, there is no basis for an allowance of the 
veteran's claim for service connection for a gastrointestinal 
disability, either on a direct or a presumptive basis, or as 
secondary to medication taken for his service-connected 
bilateral knee condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.310.  

II.  The Claim for Service Connection for 
a Psychiatric Disability as Secondary to 
the Veteran's Service-Connected Bilateral 
Knee Condition

The veteran's service medical records do not reflect the 
presence of any psychiatric disorder.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1977.  He referred to knee disabilities.  

The veteran was afforded a VA examination in February 1978.  
Various findings were recorded on the examination, including 
findings regarding the veteran's knees.  The psychiatric 
evaluation was reported to be normal.  There was no diagnosis 
of a psychiatric disability.  

The veteran was hospitalized by the VA during May 1997.  He 
had a long-standing history of heavy cannabis use.  He also 
had a history of a depressed mood.  Various findings were 
recorded on mental status examination, including normal 
speech, an appropriate affect, and depressed mood.  His 
thinking was logical.  There was no evidence of a thought 
disorder.  His insight and judgment were good.  The diagnoses 
included major depressive disorder and cannabis dependence.  
It was noted that he had a past history of drug 
experimentation and heavy alcohol use.  

VA outpatient treatment records for 1997 reflect that the 
veteran was extensively treated in a chemical dependency 
therapy program.  

The veteran was afforded a VA psychiatric examination in 
August 1997.  The veteran stated that he had attended school 
and dropped out in the 11th grade, but later obtained a GED.  
He did not go to work after dropping out of school, but 
stayed home and used all kind of drugs.  He was currently 
being seen by a physician every two weeks, and was taking 
Prozac and another medication.  On mental status examination 
he had some tension.  He complained of difficulty getting to 
sleep and staying asleep.  There was no current evidence of a 
psychosis.  He admitted to feeling depressed.  He blamed that 
on his knee conditions, although he had given a history 
consistent with psychological problems present before his 
knee injuries.  The diagnoses included major depressive 
disorder, history of cannabis dependence, and personality 
disorder, not otherwise specified.  

During the June 1998 hearing, the veteran related that he had 
initially begun taking medication for his knees in 1979.  He 
had been a truck driver, but could no longer be employed in 
that occupation because of his knee conditions.  He ended up 
sitting in a chair and watching television.  He avoided 
talking to his children and his spouse.  He had initially 
been given antidepressants by the VA about two years 
previously.  

In a June 1998 statement the veteran's wife related that 
during the past 15 years the veteran had suffered many 
employment setbacks due to his knee pain.  He had tried 
unsuccessfully to work as an automobile mechanic and a truck 
driver.  Both jobs became impossible due to his knee pain.  
That had been an extreme financial burden to his family, as 
well as a strain on the veteran emotionally.  She believed 
that one of the primary reasons for his depression was the 
fact that he had been unable to remain gainfully employed.  

The regional office received a June 1998 statement from a 
physician at the St. Anthony Mental Health Clinic reflecting 
that the veteran had been seeing him on an outpatient basis 
for the previous year.  He stated that the veteran initially 
met the criteria for a major depressive disorder.  It was his 
opinion that the severe depression developed during 1996, 
because of severe leg pain that ultimately resulted in the 
loss of his truck driving job.  The veteran had improved 
psychiatrically and treatment was being continued.  

The veteran was again afforded a VA psychiatric examination 
in July 1998.  The veteran maintained that he was depressed 
because of his knee problems.  He stated that he developed a 
severe depression in 1996, because of his severe leg pain 
that resulted in the loss of his truck driving job.  It was 
noted that he had a very disturbed childhood.  He began using 
marijuana at the age of 9, and dropped out of school in the 
11th grade to stay home and use drugs.  He was currently 
taking Prozac and another medication, and had been on that 
combination for 6 or 8 months.  He felt it had been 
beneficial.  He had remained free of marijuana for one year.  
He had completed watch making training, and was apparently on 
his way to a successful career in that occupation.  

On mental status examination the veteran was oriented, alert 
and cooperative.  His affect was characterized by some 
tension.  His speech was normal in mechanics and content, and 
his associations were coherent and relevant.  He reported 
being free of drug abuse, although he had continued to smoke.  
He seemed somewhat less depressed than he had been formerly.  
The diagnoses included major depression, history of cannabis 
dependence, and a personality disorder.  

The examiner commented that the veteran had reportedly 
stopped his truck driving career because of pain due to his 
chondromalacia.  He believed that that had probably 
contributed slightly to his depression.  However, at the 
current time the veteran was making a successful career in 
watch repair.  The examiner felt that the overall 
contribution of the chondromalacia to his depression was 
minimal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1936, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there was no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran's service medical records do not reflect the 
presence of a psychiatric disability.  An acquired 
psychiatric disability, diagnosed as major depression, was 
initially medically reported many years following the 
veteran's separation from military service.  Thus, under the 
circumstances, service connection would not be warranted for 
the acquired psychiatric disability either on a direct basis 
or under the presumptive provisions of the law.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The veteran has not contended otherwise.  Rather, he has 
maintained that his psychiatric disability was caused by his 
service-connected bilateral knee condition.  Specifically, he 
has asserted that the pain from the knee conditions caused 
him to lose his job as a truck driver, which in turn caused 
his depression.  

A June 1998 statement by a physician for the St. Anthony 
Mental Health Clinic essentially repeated the veteran's 
account that he developed severe depression during 1996 
because of severe leg pain that ultimately resulted in the 
loss of his truck driving job.  However, when the veteran was 
afforded a VA psychiatric examination in July 1998 the 
examiner noted multiple other physical and psychiatric 
factors which would have had an impact on the veteran's 
employment After review of the record, it was his considered 
opinion that the loss of the truck driving career, which he 
attributed to pain due to the chondromalacia had contributed 
only slightly to the veteran's depression.  He felt that 
there was a  contribution of the chondromalacia to the 
depression, but it was minimal.  The June 1998 statement is 
essentially a recitation of the veteran's theory, without 
supporting justification or analysis.  The veteran's overall 
medical history, as noted by the VA examiner noted the 
balance of the veteran's medical problems and apparently gave 
full consideration to all the pertinent factors.  The 
evidence of record is simply insufficient to establish the 
veteran's knee condition as the single, proximate cause of 
the depression.  Therefore,  service connection for the 
veteran's psychiatric disability as secondary to the 
veteran's service-connected bilateral knee condition is not 
warranted.  

However, both considered psychiatric evaluations have found 
that the knee disability was a factor.  The June 1998 
statement developed a chain of causation based on the knees 
and the VA psychiatric examiner in July 1998 confirmed that 
the pain from the veteran's service-connected bilateral knee 
condition contributed slightly to his depression.  In this 
regard, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) in Allen v. Brown, supra., concluded 
that, "When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  The contribution of the knee condition to the 
overall level of depression is unclear as to extent, but it 
is clear that it is implicated to some degree.  This 
involvement meets the Allen standard as set out by the Court.  
Accordingly, the Board finds that the veteran's service-
connected bilateral knee condition has aggravated the 
veteran's psychiatric disability.  Consequently, service 
connection for that increment in the severity of the 
nonservice-connected psychiatric disability is warranted.  
Allen v. Brown, supra.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  

III.  The Claims for Increased 
Evaluations for the Veteran's Right and 
Left Knee Disabilities, each Currently 
Rated 20 Percent Disabling.  

The veteran's service medical records reflect that he was 
observed and treated on a number of occasions for complaints 
of knee pain.  A diagnosis of chondromalacia of the knees was 
made.  

When the veteran was examined by the VA in February 1978 
there was no redness, heat, swelling, fluid, thickening, 
tenderness, or instability of the knees.  There was no 
quadriceps atrophy.  The patella moved freely without pain or 
crepitation.  Range of motion of the knees was from 0 degrees 
to 140 degrees.  The veteran could squat and arise without 
difficulty.  The diagnoses included bilateral patellofemoral 
chondromalacia.  

By rating action dated in March 1978 service connection was 
established for patellofemoral chondromalacia of the right 
and left knees, each rated 0 percent.  

In February 1997 the veteran submitted a claim for an 
increased rating for his bilateral knee condition.  

The veteran was afforded a VA orthopedic examination in April 
1997.  He stated that over the previous few years he had had 
increasing pain in his knees that was constant.  Going up and 
down stairs was difficult, and squatting, bending, and 
performing other activities in his job, such as unloading 
trucks, was also difficult.  He could not walk very far.  On 
examination the veteran was able to walk across the room on 
his heels and toes without difficulty.  He had normal 
strength and normal reflexes in both legs, with a normal 
range of motion of his knees.  He had mild tenderness to 
lateral and medial rotation of the knees.  The examiner did 
not find any laxity of the meniscal ligaments or any erythema 
or effusion involving the knees.  The assessment was 
patellofemoral chondromalacia of both knees.  

In an April 1997 rating action the evaluation for each knee 
was increased from 0 percent to 10 percent effective from 
February 1997.  The knee conditions were rated under 
Diagnostic Code 5257.  

When the veteran was afforded the VA general medical 
examination in August 1997 his chief complaint was knee pain.  
On examination he walked with a slight antalgic gait.  Each 
knee was symmetrical.  The patellae were hypermobile, but the 
examiner could not sublux either kneecap.  There was no 
tenderness along the medial or lateral joint lines, nor on 
the undersurface of either patella.  The medial and 
collateral ligaments were intact.  There was a negative 
drawer sign.  He could walk on his toes and heels.  He had a 
normal range of motion of the knees.  The assessments 
included chondromalacia of the patellae of the right and left 
knee that was mild in nature.  

During the June 1998 hearing, the veteran testified that his 
right knee locked on occasion.  He also limped often, 
generally favoring the right lower extremity.  

When the veteran was examined by the VA in July 1998 his 
complaints included bilateral knee pain.  In the past year he 
had also developed low back pain and right hip pain.  On 
ambulation the veteran did not fully extend his right knee, 
and gave preference to the right leg, putting more pressure 
on the left.  There was no pain on palpation of the patella 
or the joint line.  There was no swelling or redness present.  
Flexion was full to 140 degrees, and extension full to 0 
degrees.  The anterior and posterior cruciate, and medial and 
lateral collateral ligaments were intact.  The medial and 
lateral menisci were nontender.  Based on the hearing and 
examination, the rating for his right knee was increased to 
20 percent.  

The veteran was afforded a general VA orthopedic evaluation 
in May 1999.  X-rays taken as part of that evaluation found 
no arthritic involvement of the knees.  At a VA examination 
in February 2000 he stated that his knees ached and were also 
unstable, and he had fallen.  They locked and were very 
noisy.  He had trouble walking on uneven ground or stair 
climbing, and occasionally had swelling and redness.  On 
examination the veteran limped on the left side.  Both knees 
were examined and were essentially normal.  There was no 
fluid.  The patellae were free moving, and range of motion 
was essentially normal, being 140 degrees of flexion and 0 
degrees extension bilaterally. 

By rating action dated in April 2000 the evaluation for the 
left knee condition was increased from 10 percent to 20 
percent, effective in February 1997.  The 20 percent 
evaluation for the right knee was confirmed and continued.  

Diagnostic Code 5257 provides a 20 percent evaluation for 
impairment of a knee consisting of recurrent subluxation or 
lateral instability, when the disability is moderate.  When 
the disability is severe a 30 percent evaluation is provided.  

In this case, the veteran has complained of constant pain 
involving both of his knees.  He has also related that the 
knees are unstable, causing him to fall, and that they lock 
and are very noisy.  He has reported occasional swelling and 
redness involving the knees.  Although some mild tenderness 
on motion of his knees has been reported on VA examination, 
his complaints have simply not been confirmed on repeated 
examinations.  The VA examinations have not disclosed any 
laxity of the ligaments, and redness or swelling of the knees 
has not been demonstrated on the examinations.  Range of 
motion of the knees has been complete.  On the basis of the 
findings on the VA examinations, the Board is unable to 
conclude that the veteran's right and left knee disabilities 
are more than a moderate functional impairment.  Arthritis 
has never been found on x-rays or diagnosed on examination.  
Accordingly, a single evaluation for each knee under 
diagnostic code 5257 is appropriate.  In the absence of any 
medical evidence of more than a moderate functional 
impairment in either knee, it follows that entitlement to 
evaluations in excess of 20 percent each for the veteran's 
right and left knee disabilities would not be warranted under 
the provisions of Diagnostic Code 5257.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The veteran has 
complained of pain involving his knees which is considered to 
be a slight functional impairment, and the pain has been 
considered by the Board in evaluating the degree of severity 
of the veteran's bilateral knee condition.  However, the VA 
examinations have not disclosed any objective evidence of 
severe functional loss due to weakness, fatigability or 
incoordination.  Accordingly, for the reasons already 
discussed, evaluations in excess of those currently in effect 
for each of the veteran's knee disabilities is not warranted.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
previously, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for peptic ulcer disease 
and/or gastroesophageal reflux disease and a psychiatric 
disability on a direct, presumptive, or secondary basis is 
not established.  Entitlement to an increased evaluation for 
a bilateral knee disability is not established.  The appeal 
is denied to this extent.  

Entitlement to service connection for that degree of 
disability (but only that degree) by which the veteran's 
psychiatric disability has been aggravated over and above the 
level of disability which would be present otherwise without 
his knee impairment is established.  Allen v. Brown, supra., 
38 C.F.R. § 3.322.  To this limited extent, the appeal is 
granted.  



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals



 

